PRESLAR, Justice
(dissenting).
I respectfully dissent from the holding of the majority and would affirm the judgment of the trial court.
This is a common law negligence action for damage to property. Under Texas law, negligence is generally defined as the failure to exercise ordinary care. Great Atlantic & Pacific Tea Co. v. Evans, 142 *226Tex. 1, 175 S.W.2d 249. A foreseeable risk must exist before an act or omission can be deemed a breach of ordinary care. If injury could not have been foreseen as a consequence of an act or omission, that conduct is not negligent. Kaufman v. Miller, 414 S.W.2d 164 (Tex.1967). The bare elements of recovery in a case of this type require that the plaintiff prove that the defendant owed a legal duty to plaintiff which it violated, and that plaintiff suffered injury which was proximately caused by such violation. The basis of this dissent is that no such specific act or omission with its attendant foreseeability and resulting injury proof are present in the record before us. Appellant points out none specifically, and the opinion of the majority generalizes and sets out no specific issue to be resolved by a jury. In fact, the single point of error of the appellant is too broad to meet the rules of good briefing and merit consideration, for it simply states that the court erred in granting the motion for directed verdict. However, ap-pellee does not contest the violation of the rules of briefing. The best possible point the majority is able to point to, is that the roof did not leak before the installation and did leak after such installation. Some element of res ipsa loquitur is thus presented, but other elements of that doctrine are not present, and more important, res ipsa loquitur was not pleaded.
I would affirm the judgment of the trial court.